DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 4/12/21, with respect to the previously presented rejections in the office action of 2/23/21 have been fully considered and are persuasive.  The rejections of the claims have been overcome. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linda Morgan on 5/12/2021.
The application has been amended as follows: 

IN THE CLAIMS
4.	(Currently Amended) The system in accordance with claim 1, further including [[a]]the mating assembly 

providing the system of claim 1; and 





lowering the monitoring tool into the subterranean well with the intervention member.

7.	(Currently Amended) The method in accordance with claim 6, further comprising before lowering the monitoring tool into the subterranean well with the intervention member, measuring at least one of a weight and profile of the metal specimen.

11.	(Currently Amended) The method in accordance with claim 6, further comprising moving [[a]]the gripping member of the intervention member to 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 6, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, the method claims 6-13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 6-13 require all the limitations of an allowable product claim. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 5/21/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Al-Jutaily (US 20110283783 A1) is the best available reference in light of applicant’s amendments. Al-Jutaily teaches a metal specimen (100) with mating assemblies on both axial ends (108) around an axial protrusion (120) of a first body segment (1146) and a second body segment (118). While Al-Jutaily teaches the axial protrusion is made out of an electrically insulating material (Para 0036, body segments are made out of PEEK), Al-Jutaily does not teach all of the particulars of the non-metallic and electrically isolating spacer member. Even if hypothetically modified in view of ASTM G31-72 (provided) which teaches that mounting support devices may be made from an electrically insulating material or be “insulated or coated metallic supports” (8.10.4), Al-Jutaily as modified would still not teach “where axial end faces of the spacer member directly contact one of the mating assemblies”.  Based on the art known to the examiner it would not have been obvious to arrive at the claimed invention without the benefit of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676